Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to application 16/876649 filled on 05/18/2020.
Claims 1-20 are currently pending and have been examined.

Detailed Action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1 and 11 recite identify a set of possible treatment  actions that a treater can take to treat the medical condition; identify one or more possible medical condition actions that the medical condition can take in response to one or more of the possible treatment actions; identify a model for the sequential game; and solve the model. The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data.  The claims are directed to identifying different treatment outcomes and reporting them. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a GPU, CPU and user interface, which are additional elements that are recited at a high level of generality  such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of receiving information corresponding to a medical condition and outputting a report , which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data; and the outputting a report is an extra solution activity See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 19, where “The system includes one or more processors, which in some embodiments may include a CPU and a GPU. The system also includes a user interface, a communication port, and a non-transitory, computer-readable memory comprising one or more programming instructions. The instructions, when executed, will cause one or more of the processors to receive, via the user interface or the communication port, information corresponding to an epidemic that may affect a population. The instructions also will cause the processor(s) to identify a set of possible treatment actions that a treater can take to treat a medical condition that arises in the epidemic, and also identify a plurality of sequences for the possible treatment actions, wherein the possible treatment actions comprise a vaccine and quarantining. For each of the sequences, the system will identify possible medical condition actions that the epidemic may take in the population in response to one or more of the possible treatment actions. The possible medical condition actions may include a number of patients with a complete recovery, a number of patients who require hospitalization and a number of patients who do not recover.”
Paragraph 7  where “The system will solve the model by applying a game-solving algorithm to the model to generate a treatment plan for the medical condition, where the treatment plan comprises a set of possible treatment actions. The system will then output a report of the treatment plan. The actions of identifying the possible treatment actions, the possible medical condition actions and the model will be implemented by the CPU. However, solving the model will be implemented, at least in part, by the GPU.”

The claims recite the additional element of receiving information corresponding to a medical condition and outputting a report, which amounts to extra-solution activity concerning mere data gathering and displaying. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-14, 16-17, and 19-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saigal et al. (US 2012/0047105 A1).

In claim 1, a system for developing a course of treatment for a medical condition, comprising: 
Saigal teaches:
a central processing unit (CPU) (Para. 21); 
a graphics processing unit (GPU) (Para. 21 and 35); 
a user interface; a communication port; 
and a non-transitory, computer-readable memory comprising one or more programming instructions that, when executed, will cause one or more of the processors to: 
identify a description of a sequential game by receiving, via the user interface or the communication port, information corresponding to a medical condition, identify a set of possible treatment actions that a treater can take to treat the medical condition (Para. 91 wherein treatment options are taught), and a plurality of sequences for the actions, for each of the plurality of sequences, identify one or more possible medical condition actions that the medical condition can take in response to one or more of the possible treatment actions (Para. 92 wherein sequentially options with possible outcomes is taught), 
identify a model for the sequential game, wherein: 
the game is a large game associated with a large state space (Para. 21 wherein analysis models and mapping trees are used); 
the model represents implementation of the possible treatment actions as moves in the sequential game in the large state space (Para. 86 wherein possible treatment options with the possible results is taught); and 
the model represents the possible medical condition actions in one or more sequences, solve the model by applying a game-solving algorithm to the model to generate a treatment plan for the medical condition, where the treatment plan comprises a set of possible treatment actions, and output a report of the treatment plan, wherein (Para. 249-250): 
the instructions to identify the possible treatment actions, the possible medical condition actions and the model are, when executed, implemented by the CPU (Para. 267-268); and 
at least some of the instructions to solve the model are, when executed, implemented by the GPU (Para. 267-267).

As per claim 2, Saigal teaches the system of claim 1, wherein the one or more programming instructions that, when executed, will cause the one or more processors to solve the model comprise one or more programming instructions that, when executed, cause the one or more processors to generate one or more contingent plans in the model (Para. 18 wherein risk-based outcome based on probabilistic information is taught, i.e. more than one plan is taught).

As per claim 3, Saigal teaches the system of claim 1, wherein the treatment plan comprises randomization via behavioral or mixed strategies (Para. 18-19).

As per claim 4, Saigal teaches the system of claim 1, wherein the one or more programming instructions that, when executed, cause the one or more processors to solve the model to generate the treatment plan for the medical condition comprise one or more programming instructions that, when executed, will cause the one or more processors to:
generate the treatment plan to comprise one or more traps, where the medical condition is likely to take actions so as to fall into a trap that causes the medical condition to go into one or more of the following: a state in which the medical condition may be more easily treated; a state in which the medical condition is less virulent; a state in which the medical condition is less contagious; or a state from where the medical condition is less likely to evolve into a harmful state (Fig. 5 wherein treatment plans are present with probabilities of success in different stages of the treatment, i.e. treatment plans comprise of a “trap” in order to cure the patient) .

As per claim 5, Saigal teaches the system of claim 1, wherein the one or more programming instructions that, when executed, will cause the one or more processors to solve the model comprise one or more programming instructions that, when executed, cause the one or more processors to: apply an opponent model in which the medical condition is able to look ahead at most a set number of steps in the game (Fig. 5 wherein a look ahead of the different outcomes is taught); and 
create a path for the medical condition in which a sequence of steps includes one or more steps within the set number that are attractive to the medical condition, and at least one step beyond the set number that is associated with a state of the medical condition that is better for the treater, a patient with the medical condition, or both (Fig. 5).

As per claim 6, Saigal teaches the system of claim 1, wherein the one or more possible treatment actions that a treater can take to treat the medical condition comprise one or more possible treatment actions that a treater can take to treat the medical condition at an individual level, a molecular level, or a population level (Fig. 5).

As per claim 7, Saigal teaches the system of claim 1, wherein: the one or more possible treatment actions comprise one or more possible treatment actions to treat the medical condition at a molecular level via a de novo drug (Fig. 14-1).

As per claim 8, Saigal teaches the system of claim 1, wherein the one or more possible treatment actions that a treater can take to treat the medical condition comprise one or more of the following:
prescribing or administering one or more drugs to a patient having the medical condition; performing a surgical procedure on the patient having the medical condition; applying a therapy to the patient; prescribing a lifestyle change to the patient; admitting the patient to a treatment facility; releasing the patient from the treatment facility; taking one or more measurements of the patient; or taking no action (Fig. 14-1).

As per claim 9, Saigal teaches the system of claim 1, wherein the description of the sequential game further comprises one or more possible nature actions that a nature player may take relating to treatment of the medical condition, wherein each possible nature action is associated with a probability (Para. 23-25); and the model represents occurrence of the possible treatment actions, the possible medical condition actions and the possible nature actions in the one or more sequences (Para. 23-25 and 37).

As per claim 10, Saigal teaches the system of claim 1, wherein the one or more programming instructions that, when executed, will cause the one or more processors to solve the model comprise one or more programming instructions that, when executed, cause the one or more processors to solve the model using one or more game theory solution concepts and one or more utilities that are associated with outcomes, intermediate states, or transitions in sequential game play (Para. Wherein risk based decision analysis models are used).

As per claim 11, Saigal teaches the system of claim 1, wherein the one or more programming instructions that, when executed, will cause the one or more processors to solve the model comprise one or more programming instructions that, when executed, cause the one or more processors to: implement an opponent modeling technique; or implement an opponent exploitation technique (Fig. 5 wherein the ability to look ahead at the different outcomes is taught).

As per claim 13, Saigal teaches the system of claim 1, wherein the one or more programming instructions that, when executed, will cause the one or more processors to solve the model comprise one or more programming instructions that, when executed, cause the one or more processors to compute a best-response strategy to an opponent model using stochastic programming, wherein the use of stochastic programming comprises use of one or more of the following: sample trajectory-based optimization, or a policy gradient algorithm (Para. Wherein a conjoint analysis algorithm is taught). Saigal does not explicitly teach trajectory based optimization or policy gradient algorithm. However, the Examiner takes Official Notice that it is old and well known in the arts to use different type of known calculations/formulas and or algorithms to predict outcome. The common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant either failed to traverse the Examiner’s assertion of Official Notice or failed to traverse the Examiner’s assertion of Official Notice adequately.  
To adequately traverse the examiner’s assertion of Official Notice, the Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Support for the Applicant’s assertion of should be included.
 

Claims 15-20  recite substantially similar limitations as seen in claims above and hence are rejected for similar rationale as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Saigal et al. (US 2012/0047105 A1) in view of Tran (US 2007/0276270 A1).

As per claim 12, Saigal teaches the system of claim 1. Saigal does not explicitly teach however Tran teaches wherein the computer-readable memory further comprises one or more programming instructions that, when executed, will cause the one or more processors to use information learned while using results of the model to develop an updated model (Para. 198 wherein a learning model that can classify sequences of medical actions is taught).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the medical treatment decision support system as taught in Saigal with the machine learning and sequence training system as taught in Tran. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 14, Saigal teaches the system of claim 1. Saigal does not explicitly teach however Tran teaches system of claim 1, wherein the one or more programming instructions that, when executed, will cause one or more of the processors to solve the model comprise one or more programming instructions that, when executed, will cause the one or more processors to: implement an equilibrium finding technique comprising any of the following: Nash equilibrium, subgame perfect equilibrium, perfect Bayesian equilibrium, sequential equilibrium, trembling-hand perfect equilibrium, extensive-form perfect equilibrium, extensive-form proper equilibrium, admissible strategies, normal form perfect equilibrium, quasi-perfect equilibrium, normal form proper equilibrium, or correlated equilibrium (Para. 192 wherein dynamic Bayesian networks is taught). The motivation to combine references is the same as seen in claim 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rao et al. (US 7181375 B2) teaches patient data mining for diagnosis and projections of patient states. Jenkins et al. (US 2005/0080462 A1) teaches methods for screening and treating patients at risk of medical disorders. Kuo et al. (US 2007/0141527 A1) teaches method and system for providing dynamic treatments. Mallon et al. (US 2012/0259648 A1) teaches treatment plans or game sequences. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686